   Case 3:16-cv-02435-BRM-DEA Document 194 Filed 05/01/19 Page 1 of 1 PageID: 2891




Christopher D. Hinderliter
Direct Email: chinderliter@sheridanandmurray.com

Admitted to PA & NJ Bars




                                                               May 1, 2019
     Via ECF

     Honorable Douglas E. Arpert, U.S.M.J.
     Clarkson S. Fisher Federal Bldg. & U.S. Courthouse
     402 E. State Street
     Trenton, NJ 08608

               RE:         Lawson, et al v. Praxair, et al
                           Civil Action No. 3:16-cv-02435

     Dear Judge Arpert:

              This firm is counsel to the Plaintiffs in the above captioned matter. This letter is
     submitted in supplement to Plaintiffs’ filing of April 30, 2019 (ECF 193). That filing set forth
     Plaintiffs’ position on issues regarding the appointment of a Special Master. However, in review
     of that filing, one issue was inadvertently left out.

              In addition to the matters previously set forth, the Plaintiffs respectfully request that the
     parties be permitted to file unilateral, as opposed to joint, written discovery applications to the
     Special Master. One of the purposes of Plaintiffs’ request for a Special Master is to expedite this
     litigation through a more streamlined approach to discovery disputes. Thus far in this case, the
     filing of joint applications has caused delays in the process of bringing discovery issues to the
     Court’s attention.

                                                             Respectfully submitted,

                                                             Sheridan & Murray, LLC


                                                             /s/ Christopher D. Hinderliter
                                                             CHRISTOPHER D. HINDERLITER

     cc:       Via ECF
               All counsel of record
